Citation Nr: 0500485	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-28 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable initial disability 
evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This case came to the Board of Veterans' Appeals (Board) from 
a November 2002  RO decision.

The issue of entitlement to a compensable initial disability 
evaluation for erectile dysfunction is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During service the veteran engaged in combat.  

2.  There is reasonable doubt as to whether the medical 
evidence reflects a current diagnosis of PTSD related to 
combat.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since service connection for PTSD is being granted, a 
discussion of compliance with the duties to assist and to 
notify is unnecessary.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Through his statements herein, the veteran reported that he 
was involved in combat situations while serving in Vietnam.  
In July 2002, he reported being on a search and destroy 
mission in a suspected Viet Cong occupied village.  He 
indicated that everyone in the village started to run, and 
that he had mistakenly shot and killed two children in the 
ensuing confusion.  In addition, the veteran's report of 
separation, DD Form 214, reflects he served in the Marine 
Corps in Vietnam from August 1969 to August 1970, as a 
machine gunner, and he was awarded, among other things, the 
Combat Action Ribbon.  Based on this information, the 
veteran's assertions of service stressors are sufficiently 
verified.  The Board must now address the question of the 
veteran's diagnosis of PTSD and its relationship to his 
combat.  
 
In support of his claim, the veteran submitted a psychiatric 
evaluation, dated in March 2003, from J. Rodriguez, M.D.  In 
the report, Dr. Rodriquez noted that he had psychiatrically 
evaluated the veteran on three occasions, from August 2002 to 
March 2003.  The veteran reported a history of psychiatric 
symptomatology since 1970.  He noted episodes of anxiety, 
sadness and flashbacks about the battles he was in, and what 
he saw.  Specifically, he reported witnessing 26 bodies with 
their throats slit upon his arrival to a particular location 
in Vietnam.  Mental status examination revealed tense and 
slow psychomotor activity.  The veteran reported complaints 
of being easily rejected which made him distressful and 
easily irritable.  His affect was unstable with anxiety 
episodes and feelings of hypervigilence.  He denied any 
suicidal or homicidal ideation.  Judgment capacity and 
insight were limited and distorted with pessimistic and 
anguish ideas or feelings of impotence.  The report concluded 
with diagnoses of major depression and PTSD.  Treatment 
records from the VA medical center, dated in May 2004 and 
November 2003, also reflect diagnoses of PTSD.  The November 
2003 treatment report noted that the veteran had seen 
atrocities, and dead people from both sides, including 
civilians, during his time in the military.  The May 2004 
treatment report noted the veteran's history of having killed 
two boys during his military service.  It also noted that he 
developed flashbacks and nightmares.  Finally, although not 
in his claims folder, but referenced in the February 2004 VA 
examination report, the veteran was evaluated by the PTSD 
clinic in May 2003 and was diagnosed with PTSD with 
depressive features.

Opposing the veteran's claims herein are the findings of VA 
examinations conducted in June 2003 and in February 2004.  
The June 2003 VA examination noted the veteran's reports of 
killing a Vietnamese mother during a search and destroy 
mission in DaNang in 1969.  The report also noted his 
complaints of flashbacks, hearing voices, and acting in 
hypervigilent manner.  The report diagnosed the veteran with 
alcohol dependence in alleged remission, depressive disorder, 
and sexual dysfunction.  The examiner noted that the veteran 
did not fulfill the diagnostic criteria for PTSD.  He also 
noted that his claimed stressors were not verified.  The 
February 2004 VA examination, which was conducted by a board 
of two VA examiners, concluded with diagnoses of major 
depressive disorder, recurrent and moderate, and alcohol 
dependence in full sustained remission.  The VA examiners 
noted, despite the veteran's involvement in combat 
situations, he was unable to specify and describe in detail a 
traumatic inservice stressor.  The report also noted that the 
examiners could not identify signs and symptoms of PTSD.  

There are medical records stating that the veteran has PTSD 
from a service stressor, and other medical records finding no 
PTSD.  The Board finds that the evidence is about evenly 
divided on the question of an acceptable PTSD diagnosis, and 
the veteran is given the benefit of the doubt on this point.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, all elements for service connection for PTSD 
are met, and service connection for such psychiatric disorder 
is warranted.  In sum, the Board grants service connection 
for PTSD.

ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

The veteran filed a timely Notice of Disagreement (NOD) in 
May 2003 with the April 2003 RO determination which granted 
service connection at a noncompensable rating for erectile 
dysfunction.  Specifically, he noted his disagreement with 
the initial disability evaluation assigned to this condition.  
A Statement of the Case (SOC) has not been sent to the 
veteran regarding this issue.  In Manlicon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which 
a veteran expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue a SOC, the Board should 
remand the matter for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

After compliance with all due process 
concerns raised by the evidence of 
record, (the veteran should be issued a 
letter outlining the requirements for an 
increased rating, and his and VA 
responsibilities in obtaining evidence), 
a SOC should be issued to the veteran and 
his representative concerning the claim 
of entitlement to a compensable initial 
disability evaluation for erectile 
dysfunction. The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


